DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are currently pending. Claims 1, 3, and 5-10 are allowed. Claims 2 and 4 are objected to. Claims 11-17 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
Regarding Claim 2, Line 5 recites “members greater”. Applicant is suggested to amend to recite “members is greater” for grammatical reasons.  
Regarding Claim 4, Line 1 recites “wherein the frangible tabs protrudes”. Applicant is suggested to amend to recite “wherein the frangible tabs protrude” for grammatical reasons. 
Regarding Claim 12, Line 2 recites “members greater”. Applicant is suggested to amend to recite “members is greater” for grammatical reasons.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “stress concentrators calibrated for rupturing upon at least one of the bearing supports subjected to a load exceeding a load threshold” in Claim 11, interpreted to be apertures, a local decreased length, or equivalents thereof according to paragraph [0031] of the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, Line 2 recites “the central axis”. There is insufficient antecedent basis for this limitation in the claim. It is also unclear the central axis of what the claim is in reference to. 
Regarding Claim 15, Line 5 recites “a gas turbine engine”. It is unclear if this is referring to the same gas turbine engine noted in the preamble or a different gas turbine engine. 
Claims 16-17 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 6,109,022 A), hereinafter Allen, in view of Durocher et al. (US 2010/0135770 A1), hereinafter Durocher.
Regarding Claim 11, interpreting “stress concentrators” under 35 U.S.C. 112(f) to be apertures, a local decreased length, or equivalents thereof according to paragraph [0031] of the Specification, Figure 2 of Allen teaches a bearing support for a gas turbine engine, comprising at least two support members (25, 38) circumferentially extending about a rotation axis (15) of the bearing support, each of the at least two support members (25, 38) configured to be coupled to a respective one of at least two bearings (21, 40), the at least two support members (25, 38) secured to one another via a web (45), an annular flange (28 or 29) secured to the web (45) and configured to be secured to a case (through 31) of the gas turbine engine, the web (45) of the bearing support secured to the annular flange (28 or 29) via a frangible portion (27) about the rotation axis (15) (Col. 2, Line 60 – Col. 3, Line 8). 
Allen does not expressly teach frangible tabs or stress concentrators calibrated for rupturing upon at least one of the bearing supports subjected to a load exceeding a load threshold as claimed. However, frangible tabs and stress concentrators would have been obvious in view of Durocher. 
Figure 2 of Durocher teaches a bearing support for a gas turbine engine wherein a bearing support (64, 70) is secured via a frangible portion (54, 56) about the rotation axis.  Figures 6-7 show the frangible portions to be formed by circumferentially spaced apertures (60, 58) that allow the portions (54, 56) to handle normal operation but fail during severe load events [0029]. Such apertures form frangible tabs, the frangible tabs (connecting portions between apertures) defining stress concentrators (interpreted to be the rounded edges of the tab compared to a tab wherein the rounding is solid material instead) calibrated for rupturing upon at least one of the bearing supports subjected to a load exceeding a load threshold. Therefore, rather than a simple thinning, Durocher shows another known method in the art for producing a frangible portion in a bearing support. One of ordinary skill in the art would simple substitute between known methods for producing frangible portions, predictably resulting in a desired frangible portion of the bearing support. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing support taught by Allen by simply substituting the frangible portion for frangible tabs defining stress concentrators calibrated for rupturing upon at least one of the bearing supports subjected to a load exceeding a load 
Regarding Claim 12, Allen and Durocher teach the bearing support as set forth in Claim 11. 
Allen teaches wherein a stiffness of the at least two support members (25, 38) greater than a stiffness of the web (45). Web (45) is described as being “resilient” and act as a cantilevered shear spring between the supports (25, 38) (Col. 4, Lines 18-23). Therefore, it has a lesser stiffness compared to the remaining structure, such as the supports (25, 38). 
Regarding Claim 13, Allen and Durocher teach the bearing support as set forth in Claim 11.
The modification by Durocher in Claim 11 results wherein at least one of the stress concentrators (rounded edges of tabs) is a section of a corresponding one of the frangible tabs (connecting portions between apertures 60, 58) defining a local decrease in a dimension taken in a control direction (circumferential), as exemplified in Figures 6-7 of Durocher. 
Regarding Claim 15, as far as it is definite and understood, Allen teaches a method of decoupling outer races (23, 39) of at least two bearings (21, 40) rotatably supporting a shaft (16, 43) of a gas turbine engine, comprising: supporting the outer races (23, 39) of the at least two bearings (21, 40) with a bearing support (structure radially outwards from 23, 39) secured to both of the outer races (23, 39); transmitting a load from the outer races (23, 39) to a structural casing (49) of a gas turbine engine via a frangible portion (27) of the bearing support; and upon the load exceeding a load threshold, decoupling the outer races (23, 39) of the at least two bearings (21, 40) by rupturing the frangible portion (27) of the bearing support (Col. 2, Line 60 – Col. 3, Line 8). 

Figure 2 of Durocher teaches a method of decoupling an outer race of a bearing comprising transmitting a load from the outer race to a structural casing of a gas turbine engine via frangible tabs (in 54, 56) of a bearing support. Figures 6-7 show the frangible portions (54, 56) to be formed by circumferentially spaced apertures (60, 58) that allow the portions (54, 56) to handle normal operation but fail during severe load events [0029]. Such apertures form frangible tabs. Therefore, rather than a simple thinning, Durocher shows another known method in the art for producing a frangible portion in a bearing support. One of ordinary skill in the art would simple substitute between known methods for producing frangible portions, predictably resulting in a desired frangible portion of the bearing support. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Allen by simply substituting the frangible portion for frangible tabs as exemplified by Durocher, predictably resulting in a similar portion suitable for forming a frangible region for the support. 
Regarding Claim 16, as far as it is definite and understood, Allen and Durocher teach the method as set forth in Claim 15. 
The modification by Durocher in Claim 15 results wherein rupturing the frangible tabs (connecting portions between apertures 60, 58) includes breaking sections of the frangible tabs defining local decreases in a dimension taken in a control direction (circumferential), as exemplified in Figures 6-7 of Durocher. 

Claim 14, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Allen and Durocher as applied to Claim 13 above, and further in view of Antunes et al. (US 2013/0163911 A1), hereinafter Antunes. 
Regarding Claim 14, Allen and Durocher teach the bearing support as set forth in Claim 13. 
Allen and Durocher do not expressly teach wherein the control direction is an axial direction relative to the central axis as claimed. However, such a control direction would have been obvious in view of Antunes. 
Figures 5 and 6a of Antunes teaches a bearing support with frangible tabs (38) defining a local decrease in a dimension (see narrow portions proximate 37) taken in a control direction, wherein the control direction is an axial direction relative to the central axis (2). Such a local decrease provides a mechanical fuse at the base (37) so that the connection may break away at the base (37) [0045, 0051]. Thus, a local decrease in dimension may be made in an axial direction such that the fuse breaks at a more specified location. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the bearing support taught by Allen-Durocher such that the control direction is in an axial direction relative to the central axis as suggested by Antunes, to provide the benefit of tailoring the mechanical fuse to be more likely to break at a specified location. 

Claim 17, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Allen and Durocher as applied to Claim 15 above, and further in view of Eleftheriou et al. (US 2007/0241257 A1), hereinafter Eleftheriou.
Regarding Claim 17, Allen and Durocher teach the method as set forth in Claim 15. 

Allen does not expressly teach welding as claimed. However, a weld would have been obvious in view of Eleftheriou. 
Figures 3-4 of Eleftheriou teach a bearing support having an annular flange (58) of the bearing support being welded to the structural casing (76, at point 80) [0045]. Thus, welding is exemplified as being a known technique of attaching a bearing support to a structural casing of a gas turbine engine. One of ordinary skill in the art would apply known techniques of attaching similar parts of gas turbine engines with the predictable result of attached components. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Allen-Durocher such that the annular flange of the bearing support is welded to the structural casing as exemplified by Eleftheriou, since welding is a known technique for attaching components that predictably results in suitably attaching the flange to the casing. 
Allowable Subject Matter
Claims 1, 3, and 5-10 are allowed. Claims 2 and 4 are objected to for reasons noted above. 
Regarding Claim 1, Figure 2 of Allen et al. (US 6,109,022 A) teaches a gas turbine engine comprising: an engine shaft (16) rotatable about a rotation axis (15); at least two bearings (21, 40) spaced apart from one another along the rotation axis (15), the at least two bearings (21, 40) having inner races (22, 41), outer races (23, 39), and rolling elements (24, 42) disposed radially between the inner races (22, 41) and the outer races (23, 39); a bearing support (45) extending axially along the rotation axis (15) from one of the at least two bearings (21, 40) to the other, the bearing support (45) secured to both of the outer races (23, 39) of the at least two bearings 
Figure 2 of Bouchy et al. (US 2007/0081852 A1) teaches a gas turbine engine with at least two bearings (3, 4) spaced apart from one another along a rotation axis (100), the at least two bearings having inner races for rotation with the engine shaft (2), rolling elements disposed radially between the inner races and outer races, a bearing support (15, 16) secured to both of the outer races of the at least two bearings (3, 4), the bearing support (15, 16) secured to a structural case (14) via a frangible portion (17) [0041, 0044]. However, Bouchy does not expressly teach the bearing support extending axially along the rotation axis nor does Bouchy teach frangible tabs. Rather, the frangible portion is formed by screws (54) that break in response to a load (Figure 3A), [0050]. As noted by the instant application, the use of fasteners results in the need for larger struts which reduces engine performance [0020]. 
Figure 2 of Plona (US 7,909,514 B2) teaches a gas turbine engine having frangible tabs (16). However, the bearing support is not secured to a structural case of the gas turbine engine via frangible tabs. Rather, the frangible tabs appear to be a part of the bearing support with a different portion of the bearing support being secured to the structural case. The claim language 
Therefore, Claim 1 of the instant application differs from the closest prior arts in that the claim requires “at least two bearings spaced apart from one another along the rotation axis, the at least two bearings having inner races for rotation with the engine shaft, outer races, and rolling elements disposed radially between the inner races and the outer races; a bearing support extending axially along the rotation axis from one of the at least two bearings to the other, the bearing support secured to both of the outer races of the at least two bearings, the bearing support secured to a structural case of the gas turbine engine via frangible tabs”. This arrangement is specifically for bearing arrangements wherein two bearings are attached to the same shaft by the same bearing support that extends axially. As noted in paragraph [0032] of the disclosure, the invention allows for a compact arrangement that reduces overall part count compared to prior art fuses. The tabs may also be calibrated to fail under certain loadings. It does not appear it would have been obvious to one of ordinary skill in the art to modify the prior arts of record to meet the claimed invention without improper hindsight of Applicant’s disclosure. 
Claims 2-10 subsequently depend upon Claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Plona (US 7,909,514 B2), Sheridan (US 2018/0355802 A1) disclose a similar bearing arrangement having a frangible portion, but not the bearing support being attached via the frangible portion. 
Bouchy et al. (US 2007/0081852 A1) discloses a bearing arrangement having a frangible screw.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                         
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745